Citation Nr: 0825515	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-13 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968, without foreign service.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a May 
2003 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California, which denied 
the veteran's application to reopen a claim of service 
connection for hepatitis C.   

In September 2006, the veteran presented testimony at a 
hearing at the RO in San Diego before a Veterans Law Judge 
(VLJ).  A transcript of that hearing is associated with the 
veteran's claims folder.  Because the VLJ who conducted the 
September 2006 hearing was no longer was employed at the 
Board, in February 2008, the Board remanded the claim to the 
RO for scheduling of a Videoconference hearing before another 
VLJ as requested by the veteran.  Thereafter, the veteran 
presented testimony at a Board Videoconference hearing before 
the undersigned VLJ in May 2008, a transcript of which is of 
record. 


FINDINGS OF FACT

1.  Service connection for hepatitis C was denied by the RO 
in a rating decision of June 2001 and, following notice to 
the veteran of such denial and of his appellate rights, he 
failed to initiate an appeal within the time limits 
prescribed by law.  

2.  In connection with the veteran's application to reopen 
his claim for service connection for hepatitis C of September 
2002, the evidence submitted is cumulative of previously 
submitted items of evidence and does not raise a reasonable 
possibility of substantiating such claim.  





CONCLUSION OF LAW

The RO's decision of June 2001, denying entitlement to 
service connection for hepatitis C, is final; new and 
material evidence has not been submitted to reopen the 
veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in February 2008, and on one or more prior occasions, 
in order to facilitate the conduct of additional evidentiary 
and/or procedural development.  All of the actions previously 
sought by the Board through its prior development requests 
appear to have been completed in full as directed, and it is 
of note that neither the veteran, nor his representative, 
contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claim to reopen, notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain for the appellant was 
provided to him through various letters from the RO and VA's 
Appeals Management Center (AMC) in January 2003, October 
2005, March 2006, and February 2007.  While no longer legally 
required, the appellant was notified that he should submit 
all pertinent evidence in his possession.  The RO also 
furnished the notice required under Dingess/Hartman and 
specifically advised the veteran of the evidence needed to 
substantiate his underlying claim for service connection for 
hepatitis C.  

Regarding the reopening of previously denied claims, it is 
noted that in Kent v. Nicholson, 20 Vet. App. 1 (2006), it 
was held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
the VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service- 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because he or she would not know what evidence was needed to 
reopen his or her claim.

Here, VA did fulfill its notice obligations with respect to 
informing the veteran-appellant of the evidence and 
information needed to substantiate his attempt to reopen a 
previously denied claim for direct service connection for 
hepatitis C.  By correspondence from VA, to include 
specifically the February 2007 correspondence from the AMC, 
the appellant was advised that he needed to submit new and 
material evidence to reopen the previously denied claim, the 
regulatory provisions defining what new and material evidence 
entails, the basis of the prior denial, and the nature of 
what was required to establish service connection under the 
particular facts of this case.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter as to the claim 
herein at issue was prepared and furnished to the veteran-
appellant prior to entry of the initial RO decision in May 
2003; however, notice relating to Dingess/Hartman and Kent 
was provided at a time much subsequent thereto.  Where the 
VCAA notice is defective, the Board must presume that the 
error was prejudicial, and VA bears the burden of rebutting 
said presumption.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra.  ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected"). That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" id., at 121, and non- 
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim..."  Mayfield, 
supra, at 128.

The record in this instance demonstrates that full VCAA 
notice was provided to the veteran prior to the issuance of a 
supplemental statement of the case by the AMC in July 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
a supplemental statement of the case to cure timing of a 
notification defect).  More timely notice, including that 
pertaining to Dingess/Hartman and Kent, would not have 
operated to alter the outcome of any of the issues on appeal, 
given that the record does not demonstrate any plausible 
basis for a reopening of the veteran's claim for service 
connection for hepatitis C.  Sanders, supra (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  In view of the foregoing, the 
Board cannot conclude that any defect in the timing of the 
notice provided affected the essential fairness of the 
adjudication, and, thus, the presumption of prejudice is 
rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that record 
includes the veteran's service medical records and multiple 
volumes of examination and treatment records compiled by VA 
and non-VA sources, including the Social Security 
Administration.  There is no medical evidence of hepatitis 
until decades post-service and as explained in more detail 
below, there is no competent opinion that links this disease 
to a verified incident of service.  The veteran has been 
afforded two Board hearings in the context of the current 
appeal, transcripts of which are on file.  Inasmuch as there 
is ample evidence of record to render an appellate decision, 
there is no duty to obtain in this instance any VA medical 
examination or to solicit a medical opinion.  38 C.F.R. 
§§ 3.159, 3.326, 3.327 (2007); see McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  Accordingly, it is found VA has 
satisfied its duties under the VCAA.

Claim to Reopen for Service Connection for Hepatitis C

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims submitted as of August 29, 2001, and subsequently, 
as is the case here, the definition of new and material 
evidence is as follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers. Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

The Federal Circuit has also held that according to the plain 
language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  See Anglin v. West, 203 F. 3d 1343, 
1347 (Fed. Cir. 2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran's original claim for service connection for 
hepatitis C was denied by RO action in June 2001 on the basis 
that there was no evidence that hepatitis C was present in 
service or caused by service, to include as a result of any 
alleged in-service blood transfusion.  Notice of the RO's 
action and of the veteran's appellate rights was furnished to 
him later in June 2001, following which it is not indicated 
that he initiated an appeal within the time limits prescribed 
by law.  As such, the June 2001 action of the RO was rendered 
final.  38 U.S.C.A. § 7105.

Inasmuch as finality attached to the rating decision of June 
2001, and in view of the veteran's submission of a claim to 
reopen in September 2002, the question at this juncture is 
whether new and material evidence, based on the definition 
thereof in effect on and after August 29, 2001, has been 
presented to reopen his claim for service connection for 
hepatitis C.  This necessitates a review of the evidence 
submitted prior to and subsequent to that most recent, final 
denial.  

On file at the time of entry of the June 2001 decision were 
the veteran's service medical records relating to his period 
of active duty from February 1966 to January 1968, which 
showed no complaints, findings, or diagnoses pertaining to 
hepatitis C.  No indication of any in-service blood 
transfusion or use of tainted needle injectors for 
immunizations was therein set forth.  

The VA medical records compiled in the late 1990s and 
thereafter, also then on file, identified the existence of 
hepatitis C, alcoholic liver disease, and cirrhosis, with the 
veteran noting in February 2000 that he had had a blood 
transfusion in 1979.  

In October 2000, he advised attending medical personnel that 
he had contracted hepatitis through tainted blood products he 
received during an in-service surgery.  

Since entry of the June 2001 denial, various VA treatment 
records have been added to the file, inclusive of the 
veteran's statement to attending medical personnel in 
September 2001 that he had received two blood transfusions in 
Vietnam in 1966, despite there being no allegation or showing 
of any foreign service.  Medical data recorded in November 
2002 indicate that the veteran had cirrhosis of the liver due 
to alcoholic liver disease, as well as hepatitis C.

In a November 2002 statement from an attending VA physician, 
Dr. G., it was set forth that a liver transplant had been 
required in November 2002 and that such procedure was 
necessary because of end stage liver disease caused by 
chronic hepatitis C.  

On file is an April 2003 statement from a VA physician, Dr. 
R., who was the Medical Director of the Liver Transplant 
Program.  Dr. R. noted that the veteran underwent a liver 
transplant in February 2002 due to hepatitis C and Laennec's 
cirrhosis.  The postoperative course was therein set forth.  

In his June 2003 statement, Dr. G, then listed to be the 
Chief of the Gastroenterology Section, noted that the veteran 
had undergone a liver transplant in February 2002 for 
decompensated liver disease due to chronic hepatitis C 
infection.  In preparation for the transplant, it was noted 
that the veteran had offered a medical history indicating 
that the risk factor for contracting hepatitis C was related 
to blood transfusions he received while on active duty in the 
U. S. Army in 1967.  

The RO in October 2003 requested from the National Personnel 
Records Center copies of any and all medical records compiled 
from September to December 1966 at the U. S. Army Hospital at 
Fort Rucker, Alabama, where the veteran reportedly received a 
blood transfusion.  Many additional treatment records were 
added to the file, none of which identify any indicia of 
hepatitis C, an in-service blood transfusion, or use of 
tainted needles in service.  

Of record is also another statement, dated in November 2004, 
from Dr. G., who was previously referenced above.  Therein, 
it was noted that the veteran himself had offered the 
following:

He states that he received pneumatic injection 
immunizations (sic) while in the military, and 
that this has been linked to the dissemination of 
Hepatitis C.  He acknowledges the receipt of 
blood products after military service.  

Such physician further noted that, when the veteran was seen 
in the Liver Clinic, the following history was obtained:  

Two transfusions in 1967, and 1979 for trauma and 
abd wound.   

Dr. G's only opinion was as follows:

The issue of transmission of HCV [hepatitis C 
virus] is still being debated, and has not been 
accepted as a valid cause for a claim, especially 
when other risk factors are present.  

Transcripts from Board hearings afforded the veteran in 
September 2006 and May 2008 are also of record.  In his 
testimony, the veteran stated that his hepatitis was first 
noted in 1974 when he was undergoing blood testing by a 
prospective employer.  He reported that it was his opinion 
that his hepatitis was the result of one or more blood 
transfusions he received in or about April 1967 when he fell 
down stairs and was hospitalized for associated kidney 
problems.  

That evidence, such as a portion of service medical records, 
which was previously before the RO at the time of its June 
2001, clearly is not "new" under 38 C.F.R. § 3.156.  The 
remaining evidence submitted since June 2001 was not 
previously before agency decision makers, but it is merely 
cumulative of that evidence on file in June 2001 and prior 
thereto, and, thus cannot be considered "new."  Anglin, 
supra.  Such evidence does not confirm the existence of in-
service hepatitis C or any of the claimed in-service 
triggering events, including blood transfusions or tainted 
needle injectors used for immunizations.  It fails to denote 
the service incurrence or aggravation of hepatitis C and 
despite the veteran's belief that Dr. G. and possibly others 
have tied his hepatitis C to his period of service or an 
event thereof, those medical professionals have only recorded 
the history and comments of the veteran, as opposed to 
offering an opinion as to the etiology, or even the probable 
etiology, of the disorder in question.  This lay history is 
not transformed into competent evidence merely because the 
transcriber happens to be a medical professional.  See 
LaShore v. Brown, 8 Vet. App. 406, 409 (1995).  No statement 
offered by Doctors R. or G., or any entry in the newly 
obtained service medical records or records of treatment 
compiled during post service years by VA and the Social 
Security Administration constitutes competent evidence of a 
nexus or link between the veteran's current disability of 
hepatitis C and his period of military service or any event 
thereof.  Rather, the medical records in question simply 
reiterate the unfiltered history set forth by the veteran as 
to his contention that he had one or more in-service blood 
transfusions and/or immunizations with tainted needle 
injectors, without any accompanying statement that those were 
the opinions of attending medical professionals based on 
their personal observation or review of pertinent service or 
post-service records.  

The Board is cognizant of Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005), wherein the Court of Appeals for Veterans 
Claims (Court) held that the VA and Board may not simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.   
See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).   
However, in Kowalski, the Court also cited its decisions in 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) in reaffirming that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Here, the veteran's statements regarding an alleged 
in-service blood transfusion have been very inconsistent.  
The service medical records do not show that he received a 
blood transfusion during service.  The service personnel 
records do not show that he was in Vietnam as alleged on 
multiple occasions.  In determining whether evidence is "new 
and material," the credibility of the evidence in question 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  However, "Justus does not require the Secretary of 
VA to consider the patently incredible to be credible".  See 
Duran v. Brown, 7 Vet. App. 216 (1994).  Here the Board finds 
that the veteran's wildly inconsistent statements regarding 
an alleged in-service blood transfusion are patently 
incredible.  

While the veteran provides testimony that he suffers from 
hepatitis C that developed in or as a result of service, and 
it is true that the credibility of that testimony and the 
other evidence submitted must be presumed to be credible per 
Justus v. Principi, 3 Vet. App. 510 (1992), the veteran is 
not shown to be in possession of the medical training or 
expertise so as to render competent his opinions as to 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  That being the case, it cannot 
reasonably be held that the evidence received into the record 
since entry of the most recent final denial in June 2001 is 
both new and material, as it does not raise a reasonable 
possibility of substantiating the veteran's claim to reopen.  
As such, it follows that new and material evidence has not 
been presented to reopen the veteran's previously denied 
claim of entitlement to service connection for hepatitis C.  
Denial of the veteran's claim to reopen is thus in order.

ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
hepatitis C.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


